DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a method for analysis of extracellular vesicles, the method comprising: (a) mixing probes and a sample containing extracellular vesicles, followed by reaction, wherein each of the probes contains a binding portion specifically binding to components of the extracellular vesicles, and a detectable signal portion; (b) injecting the mixed sample through a size-exclusion chromatography column, followed by development; and (c) detecting extracellular vesicle-probe complexes and free probes from the developed sample.
Group II, claim(s) 11-20, drawn to a method for analysis of extracellular vesicles, the method comprising: (a) mixing probes and a sample containing extracellular vesicles, followed by reaction, wherein each of the probes contains a binding portion specifically binding to components of the extracellular vesicles, and a detectable signal portion; (b) injecting the mixed sample through a size-exclusion chromatography column, followed by development; (c) separating extracellular vesicle-probe complexes from the size-exclusion chromatography column; and (d) detecting the probes from the separated extracellular vesicle-probe complexes.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I
Species of the probes
A) each of the probes is a single substance which contains a binding portion specifically binding to the components of the extracellular vesicles, and a detectable signal portion (claim 2),
B) each of the probes is a composite substance in which a substance containing at least one analyzable signal portion is bound to a substance containing a binding portion specifically binding to the components of the extracellular vesicles (claim 2).
Species of the binding portion of the probes
C) the binding portion of each of the probes specifically binds to membrane surface components of the extracellular vesicles (claim 3),
D) the binding portion of each of the probes specifically binds to membrane components of the extracellular vesicles, and intracellular components of the extracellular vesicles (claim 3),
E) the binding portion of each of the probes specifically binds to intracellular components of the extracellular vesicles (claim 3).
Species of molecular types of the probes
F) Please select one specie from claim 4.
Species of a signal portion of the probe
G) Please select one specie from claim 5.
Species of the step of detecting
H) the step of detecting comprises quantifying extracellular vesicles by analyzing an absorption chromatogram at a predetermined wavelength (claims 6 and 7),
I) the step of detecting comprises quantifying the probes by detecting the signal portion of the probes (claims 8 and 9).
Species of signal detection (if specie I is elected)
J) Please select one method from claim 9.
Species of a sample
K) Please select one sample type from claim 10.
Group II
Species of the probes
A) each of the probes is a single substance which contains a binding portion specifically binding to the components of the extracellular vesicles, and a detectable signal portion (claim 12),
B) each of the probes is a composite substance in which a substance containing at least one analyzable signal portion is bound to a substance containing a binding portion specifically binding to the components of the extracellular vesicles (claim 12).
Species of the binding portion of the probes
C) the binding portion of each of the probes specifically binds to membrane surface components of the extracellular vesicles (claim 13),
D) the binding portion of each of the probes specifically binds to membrane components of the extracellular vesicles, and intracellular components of the extracellular vesicles (claim 13),
E) the binding portion of each of the probes specifically binds to intracellular components of the extracellular vesicles (claim 13).
Species of molecular types of the probes
F) Please select one specie from claim 14.
Species of a signal portion of the probe
G) Please select one specie from claim 15.
Species of the step of detecting
H) the step of detecting comprises quantifying extracellular vesicles by analyzing an absorption chromatogram at a predetermined wavelength (claims 16 and 17),
I) the step of detecting comprises quantifying the probes by detecting the signal portion of the probes (claims 18 and 19).
Species of signal detection (if specie I is elected)
J) Please select one method from claim 19.
Species of a sample
K) Please select one sample type from claim 20.
Applicant is required, in reply to this action, to elect a single species from each of the sets of species for the elected group to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1 and 11.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of separation of a free label from label-bound vesicle by size exclusion chromatography, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morales-Kastresana et al. (Sci. Reports, vol. 7: 1878, pp. 1-10, 2017; cited in the IDS). Specifically, Morales-Kastresana et al. teach labeling extracellular vesicles with protein-binding fluorescent dye and separating the labeled vesicles from free dye by size-exclusion chromatography (Abstract; page 2-3; page 5, last paragraph; page 8).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 15, 2022